PER CURIAM: *
Jeffrey Coreinn Story, federal prisoner # 28236-177, was sentenced to 210 months of imprisonment after pleading guilty to possession with intent to distribute crack cocaine. Following amendments to the Sentencing Guidelines that lowered the offense levels for crack cocaine offenses, the district court granted a motion by Story pursuant to 18 U.S.C. § 3582(c)(2) and reduced his sentence to 168 months, at the bottom of the amended guidelines range. Story now appeals, challenging the limits on the district court’s discretion set forth in U.S.S.G. § 1B1.10, and arguing that the district court had the authority to impose an even lower sentence. The Government argues that the district court could not reduce Story’s sentence further.
Story’s arguments are foreclosed in light of our recent decision in United States v. Doublin, 572 F.3d 235, 236-39 (5th Cir.2009), petition for cert. filed (Sept. 21, 2009) (No. 09-6657). Accordingly, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.